IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                   AT JACKSON

                              MAY 1998 SESSION           FILED
                                                           June 23, 1998

                                                         Cecil Crowson, Jr.
                                                         Appellate C ourt Clerk
LARRY CATRON,                      )
                                   ) C.C.A. No. 02C01-9710-CC-00376
      Appellant,                   )
                                   ) Lauderdale County
V.                                 )
                                   ) Honorable Joseph E. Walker, Judge
                                   )
STATE OF TENNESSEE,                )
                                   ) (Habeas Corpus)
      Appellee.                    )




FOR THE APPELLANT:                    FOR THE APPELLEE:

Larry Catron, Pro Se                  John Knox Walkup
#103691                               Attorney General & Reporter
Cold Creek Correctional Facility
P.O. Box 1000                         Marvin E. Clements, Jr.
Henning, TN 38041-1000                Assistant Attorney General
                                      Cordell Hull Building, 2nd Floor
                                      425 5th Avenue North
                                      Nashville, TN 37243-0493

                                      Elizabeth T. Rice
                                      District Attorney General
                                      302 Market Street
                                      Somerville, TN 38068




OPINION FILED: ___________________


AFFIRMED

PAUL G. SUMMERS,
Judge




                                   OPINION
       The appellant, Larry Catron, filed a pro se petition for writ of habeas

corpus in the Lauderdale County Circuit Court alleging that his convictions are

void. The trial court found that the petition failed to state a claim for habeas

corpus relief and dismissed the petition without appointing counsel and

conducting a hearing. The appellant appeals pro se. We affirm.



       The appellant is serving two concurrent life sentences in the Cold Creek

Correctional Facility in Lauderdale County based on guilty pleas to armed

robbery in Jefferson and Sevier Counties. This Court affirmed the dismissal of

the appellant’s multiple post-conviction petitions in April 1988, June 1992,

February 1994, and May 1994.



       In September 1997, the appellant filed the present petition for habeas

corpus relief. He alleged that his convictions were null and void because his

guilty pleas were not voluntarily and intelligently made. He averred that his rights

to due process and equal protection were violated because of the court’s failure

to advise the appellant that another defendant’s convictions were being used to

enhance his sentence. The trial court dismissed the petition, holding that the

appellant failed to allege a claim for habeas corpus relief.



       “Habeas corpus relief is available in Tennessee only when ‘it appears

upon the face of the judgment or the record of the proceedings upon which the

judgment is rendered’ that a convicting court was without jurisdiction or authority

to sentence a defendant, or that a defendant's sentence of imprisonment or

other restraint has expired.” Archer v. State, 851 S.W.2d 157, 164 (Tenn. 1993);

see Tenn. Code Ann. § 29-21-101 (1980). If a court is without jurisdiction or

authority to sentence a defendant, then the judgment is void. Passarella v.

State, 891 S.W.2d 619, 626 (Tenn. Crim. App. 1994). Otherwise, the judgment

is voidable and subject to review by a petition for post-conviction relief. Id.



                                         -2-
       The appellant argues that the court lacked jurisdiction to enhance his

sentence based upon someone else’s convictions. In his brief, the appellant

explains that he is Caucasian, and that the Fayette County record of Larry

Laverne Catron, an African-American, was used to determine his sentence at the

hearing on his guilty plea. He contends that he did not find out about the

mistake until the appeal of his post-conviction petition from the Jefferson County

Criminal Court. See Catron v. State, No. 03C01-9112-CR-394 (Tenn. Crim.

App., filed at Knoxville June 24, 1992). The issue in that post-conviction petition

was whether the appellant voluntarily and knowingly entered his guilty plea when

the trial court allegedly failed to advise him of his right against self-incrimination.

In that appeal, the assistant attorney general referred to Larry Laverne Catron in

the state’s brief. In the statement of the facts, the state wrote that during the

Jefferson County plea hearing, the trial court referred to the appellant’s other

cases in Fayette County and other counties. The assistant attorney general also

wrote that ”[t]he trial judge was familiar with two of the petitioner’s other hearings

and before he discussed a plea for the instant offenses, he asked the defendant

about his other cases. The trial judge remembered that the petitioner had pled

guilty to similar charges (armed robbery and burglary) in Sevier County. . . . The

trial judge knew that, in another case, the defendant had been convicted in a jury

trial. State v. Larry Laverne Catron, Fayette County, CCA No. 4, opinion filed

March 6, 1985.” We fail to see any reference to Larry Laverne Catron as an

African-American in the record before us. Furthermore, assuming that the

appellant’s sentence was improperly determined, it appears that the trial judge

referred to the Fayette County convictions at the Jefferson County guilty plea

hearing in front of the appellant. The appellant apparently has no Fayette

County convictions.



       The appellant does not argue that his sentence was unauthorized by law,

only that his sentence was improperly determined. This is not a cognizable

ground for habeas corpus relief. The appellant could have corrected the trial



                                          -3-
court at the plea hearing, discussed it with his attorney after the hearing, or filed

a petition for post-conviction relief. The appellant did not raise the issue in his

previous multiple post-conviction petitions. His last two petitions were dismissed

as barred by the statute of limitations. It appears that the appellant should have

known of a mistake, if there was a mistake, at the guilty plea hearing, not at the

time of the appeal of his second post-conviction petition, as he claims. From the

record before us, we fail to see how his Sevier County guilty plea and life

sentence are void.



       Appellant has failed to state a cognizable ground for habeas corpus relief.

It would be improper for the trial court to treat the petition as one for post-

conviction relief. The petition was filed in the wrong county, and the one-year

statute of limitations has run.



       The trial court’s judgment is AFFIRMED.




                                                ________________________
                                                PAUL G. SUMMERS, Judge


CONCUR:




                                          -4-
_________________________
JOHN H. PEAY, Judge




_________________________
THOMAS T. W OODALL, Judge




                            -5-